Exhibit 99.A JOINT FILING AGREEMENT The undersigned hereby consent to the joint filing by any of them of a Statement on Schedule 13D and any amendments thereto, whether heretofore or hereafter filed, relating to the securities of iBio, Inc., and hereby affirm that this Schedule 13D is being filed on behalf of each of the undersigned. Dated: June 13, 2013 /s/Carl DeSantis Carl DeSantis, individually Carl DeSantis Revocable Trust Dated: June 13, 2013 By:/s/Carl DeSantis Name: Carl DeSantis Title: Trustee CD Financial, LLC Dated: June 13, 2013 By:/s/Carl DeSantis Name: Carl DeSantis Title: Manager
